Exhibit 10.13

 

[PLAN LOGO]

 

THE EXECUTIVE

 

NONQUALIFIED “EXCESS” PLAN™

 

Plan Document

 

[EXECUTIVE BENEFIT SERVICES LOGO]

 

© 2003 Executive Benefit Services, Inc.

4140 ParkLake Avenue, Suite 500

Raleigh, NC 27612



--------------------------------------------------------------------------------

[PLAN LOGO]

 

THE EXECUTIVE

NONQUALIFIED “EXCESS” PLAN™

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

   Purpose:    1

Section 2.

   Definitions:    1

        2.1

   “Accrued Benefit”    1

        2.2

   “Active Participant”    1

        2.3

   “Adoption Agreement”    2

        2.4

   “Beneficiary”    2

        2.5

   “Board”    2

        2.6

   “Committee”    2

        2.7

   “Compensation” .    2

        2.8

   “Crediting Date”    2

        2.9

   “Deferred Compensation Account”    2

        2.10

   “Disability”    2

        2.11

   “Education Account”    3

        2.12

   “Education Subaccount”    3

        2.13

   “Education Recipient”    3

        2.14

   “Effective Date”    3

        2.15

   “Employee”    3

        2.16

   “Employer”    4

        2.17

   “Employer Credits”    4

        2.18

   “Independent Contractor”    4

        2.19

   “In-Service Account”    4

        2.20

   “Normal Retirement Date”    4

        2.21

   “Participant”    5

        2.22

   “Participating Employer”    5

        2.23

   “Plan”    5

        2.24

   “Plan Administrator”    5

        2.25

   “Plan Year”    5

        2.26

   “Qualifying Distribution Event”    5

        2.27

   “Retire” or “Retirement”    5

        2.28

   “Retirement Account”    5

        2.29

   “Salary Deferral Agreement”    6

        2.30

   “Salary Deferral Credits”    6

        2.31

   “Service”    6

        2.32

   “Sponsor”    6

        2.33

   “Spouse” or “Surviving Spouse”    6

        2.34

   “Trust”    6

        2.35

   “Trustee”    6

        2.36

   “Years of Service”.    6

 

i



--------------------------------------------------------------------------------

Section 3.

   Participation:    7

Section 4.

   Credits to Deferred Compensation Account:    7

        4.1

   Salary Deferral Credits.    7

        4.2

   Employer Credits    8

        4.3

   Deferred Compensation Account    8

Section 5.

   Qualifying Distribution Events:    8

        5.1

   Death of a Participant    8

        5.2

   Disability of a Participant    9

        5.3

   Termination of Service    9

        5.4

   Retirement    9

Section 6.

   Distributions While in Service:    9

        6.1

   In-Service Withdrawals    9

        6.2

   Financial Hardship Withdrawals    10

        6.3

   “Haircut” Withdrawals    11

        6.4

   Education Withdrawals    11

Section 7.

   Qualifying Distribution Events Payment Options:    12

        7.1

   Payment Options    12

        7.2

   Prepayment    13

Section 8.

   Vesting:    13

Section 9.

   Accounts; Deemed Investment; Adjustments to Account:    14

        9.1

   Accounts    14

        9.2

   Deemed Investments    14

        9.3

   Adjustments to Deferred Compensation Account    14

Section 10.

   Benefit Exchange:    15

Section 11.

   Transfer to Qualified Plan:    15

        11.1

   Maximize Qualified Plan Deferrals    15

        11.2

   Maximize Qualified Plan Match    16

        11.3

   Transfer Deferral to Qualified Plan.    16

        11.4

   Credit Match to Qualified Plan    16

        11.5

   Compliance with Qualified Plan    17

Section 12.

   Administration by Committee:    17

        12.1

   Membership of Committee    17

        12.2

   Committee Officers; Subcommittee    17

        12.3

   Committee Meetings    17

        12.4

   Transaction of Business    18

        12.5

   Committee Records    18

 

ii



--------------------------------------------------------------------------------

        12.6

   Establishment of Rules    18

        12.7

   Conflicts of Interest    18

        12.8

   Correction of Errors    18

        12.9

   Authority to Interpret Plan    19

        12.10

   Third Party Advisors    19

        12.11

   Compensation of Members    19

        12.12

   Expense Reimbursement    19

        12.13

   Indemnification    19

Section 13.

   Contractual Liability; Trust:    20

        13.1

   Contractual Liability    20

        13.2

   Trust    20

Section 14.

   Allocation of Responsibilities:    21

        14.1

   Board.    21

        14.2

   Committee.    21

        14.3

   Plan Administrator    21

Section 15.

   Benefits Not Assignable; Facility of Payments:    21

        15.1

   Benefits not Assignable    21

        15.2

   Payments to Minors and Others    22

Section 16.

   Beneficiary:    22

Section 17.

   Amendment and Termination of Plan:    23

Section 18.

   Communication to Participants:    23

Section 19.

   Claims Procedure:    24

        19.1

   Filing of a Claim for Benefits    24

        19.2

   Notification to Claimant of Decision    24

        19.3

   Procedure for Review    25

        19.4

   Decision on Review    25

        19.5

   Action by Authorized Representative of Claimant    25

Section 20.

   Miscellaneous Provisions:    26

        20.1

   Set off    26

        20.2

   Notices    26

        20.3

   Lost Distributees    26

        20.4

   Reliance on Data    27

        20.5

   Receipt and Release for Payments    27

        20.6

   Headings    27

        20.7

   Continuation of Employment    27

        20.8

   Merger or Consolidation; Assumption of Plan    28

        20.9

   Construction    28

 

 

iii



--------------------------------------------------------------------------------

[PLAN LOGO]

 

THE EXECUTIVE

NONQUALIFIED “EXCESS” PLAN™

 

Section 1. Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein to provide a means by which certain management Employees and
Independent Contractors of the Employer may elect to defer receipt of current
Compensation from the Employer in order to provide Retirement and other benefits
on behalf of such Employees and Independent Contractors of the Employer, as
selected in the Adoption Agreement. The Plan is not intended to be a
tax-qualified retirement plan under Section 401(a) of the Internal Revenue Code
(the “Code”). The Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation benefits for a select group
of management or highly compensated employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974 and
independent contractors.

 

Section 2. Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 

2.1 “Accrued Benefit” means, with respect to each Participant, the balance
credited to his Deferred Compensation Account.

 

2.2 “Active Participant” means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant immediately upon a determination by the Committee
that the Participant has ceased to be an Employee or Independent Contractor, or
that the Participant no longer meets the eligibility requirements of the Plan.



--------------------------------------------------------------------------------

2.3 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

 

2.4 “Beneficiary” means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 16 of the Plan.

 

2.5 “Board” means the Board of Directors of the Employer, if the Employer is a
corporation. If the Employer is not a corporation, “Board” shall mean the
Employer.

 

2.6 “Committee” means the administrative committee provided for in Section 12.

 

2.7 “Compensation” shall have the meaning designated in the Adoption Agreement.

 

2.8 “Crediting Date” means the date designated in the Adoption Agreement for
crediting the amount of any Salary Deferral Credits to the Deferred Compensation
Account of a Participant. Employer Credits may be credited to the Deferred
Compensation Account of a Participant on any day that securities are traded on a
national securities exchange.

 

2.9 “Deferred Compensation Account” means the sum of the amounts credited to the
Retirement Account, the In-Service Account and the Education Account of each
Participant, as applicable. The Deferred Compensation Account of each
Participant shall be adjusted as provided in Section 9.

 

2.10 “Disability” means disability as defined in the Adoption Agreement.

 

2



--------------------------------------------------------------------------------

2.11 “Education Account” means a separate account to be kept for each
Participant that can be divided into one or more Education Subaccounts as
described in Section 6.4. The Education Account shall be established, adjusted
for payments, credited with Salary Deferral Credits, and credited or debited for
deemed investment gains or losses in the same manner and at the same time as
such adjustments are made to the Deferred Compensation Account under Section 9
and in accordance with the rules and elections in effect under Section 9.

 

2.12 “Education Subaccount” means the subaccount of the Education Account which
is maintained with respect to an Education Recipient. If the Participant does
not designate more than one Education Recipient, the Education Account shall be
the Education Subaccount with respect to such Education Recipient.

 

2.13 “Education Recipient” means the individual designated by the Participant in
the Salary Deferral Agreement with respect to whom the Participant will create
an Education Subaccount.

 

2.14 “Effective Date” shall be the date designated in the Adoption Agreement as
of which the Plan first becomes effective.

 

2.15 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee and if the individual is a highly compensated or
management employee of the Employer. An individual shall cease to be an Employee
upon the Employee’s termination of Service.

 

3



--------------------------------------------------------------------------------

2.16 “Employer” means the Employer identified in the Adoption Agreement, and any
Participating Employer which adopts this Plan. The Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.
All references herein to the Employer shall be applied separately to each such
Employer as if the Plan were solely the Plan of that Employer.

 

2.17 “Employer Credits” means the amounts credited to the Participant’s
Retirement Account by the Employer pursuant to the provisions of Section 4.2.

 

2.18 “Independent Contractor” means an individual in the Service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

 

2.19 “In-Service Account” means a separate account to be kept for each
Participant, as described in Section 6.1. The In-Service Account shall be
established, adjusted for payments, credited with Salary Deferral Credits, and
credited or debited for deemed investment gains or losses in the same manner and
at the same time as such adjustments are made to the Deferred Compensation
Account under Section 9 and in accordance with the rules and elections in effect
under Section 9.

 

2.20 “Normal Retirement Date” of a Participant is designated in the Adoption
Agreement. The “Retirement Date” of a Participant means the date the Participant
attains his Retirement Age.

 

4



--------------------------------------------------------------------------------

2.21 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has an Accrued Benefit under the Plan.

 

2.22 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer identified
in the Adoption Agreement.

 

2.23 “Plan” means The Executive Nonqualified Excess Plan™, as herein set out or
as duly amended. The name of the Plan as applied to the Employer shall be
designated in the Adoption Agreement.

 

2.24 “Plan Administrator” means the person designated in the Adoption Agreement.
If the Plan Administrator designated in the Adoption Agreement is unable to
serve, the Employer shall be the Plan Administrator.

 

2.25 “Plan Year” means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement.

 

2.26 “Qualifying Distribution Event” means the Participant’s Retirement or the
termination of Participant’s Service with the Employer for any reason, including
as a result of his death or Disability, as described in Section 5.

 

2.27 “Retire” or “Retirement” means Retirement within the meaning of Section
5.4.

 

2.28 “Retirement Account” means a separate account to be kept for each
Participant, as described in Section 4.3. The Retirement Account shall be
established, adjusted for payments, credited with Salary Deferral Credits and
Employer Credits, and credited or debited for deemed investment gains or losses
in the same manner and at the same time as such adjustments are made to the
Deferred Compensation Account under Section 9 and in accordance with the rules
and elections in effect under Section 9.

 

5



--------------------------------------------------------------------------------

2.29 “Salary Deferral Agreement” means a written agreement entered into between
a Participant and the Employer pursuant to the provisions of Section 4.1

 

2.30 “Salary Deferral Credits” means the amounts credited to the Participant’s
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.1.

 

2.31 “Service” means employment by the Employer as an Employee. If the
Participant is an Independent Contractor, “Service” shall mean the period during
which the contractual relationship exists between the Employer and the
Participant.

 

2.32 “Sponsor” means Executive Benefit Services, Inc.

 

2.33 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, the legally married spouse or surviving spouse of a Participant.

 

2.34 “Trust” means the trust fund established pursuant to Section 13.2, if
designated by the Employer in the Adoption Agreement.

 

2.35 “Trustee” means the trustee, if any, named in the agreement establishing
the Trust and such successor or additional trustee as may be named pursuant to
the terms of the agreement establishing the Trust.

 

2.36 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement.

 

6



--------------------------------------------------------------------------------

Section 3. Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. An Employee or
Independent Contractor designated by the Committee as a Participant who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the date determined by the Committee. A Participant who separates from Service
with the Employer and who later returns to Service will not be an Active
Participant under the Plan except upon satisfaction of such terms and conditions
as the Committee shall establish upon the Participant’s return to Service,
whether or not the Participant shall have an Accrued Benefit remaining under the
Plan on the date of his return to Service.

 

Section 4. Credits to Deferred Compensation Account:

 

4.1 Salary Deferral Credits. To the extent provided in the Adoption Agreement,
each Active Participant may elect, by entering into a Salary Deferral Agreement
with the Employer, to defer his Compensation from the Employer by a dollar
amount or percentage specified in the Salary Deferral Agreement. The amount of
the Participant’s Salary Deferral Credit shall be credited by the Employer to
the Deferred Compensation Account maintained for the Participant pursuant to
Section 9. The following special provisions shall apply with respect to the
Salary Deferral Credits of a Participant:

 

4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Salary Deferral
Credit for the period ending on such Crediting Date.

 

4.1.2 An election pursuant to Section 4.1 shall be made by the Participant by
executing and delivering a Salary Deferral Agreement to the Committee. The
Salary Deferral Agreement shall become effective with respect to such
Participant as of the first full payroll period commencing on or immediately
following the first day of the Plan Year which occurs after the date such Salary
Deferral Agreement is received by the Committee; provided, that a Participant
who first becomes a Participant in the Plan during a Plan Year may enter into a
Salary Deferral Agreement to be effective as of the first payroll period next
following the date he enters the Plan. A Participant’s election shall continue

 

7



--------------------------------------------------------------------------------

in effect, unless earlier modified by the Participant, until the Service of the
Participant is terminated, or, if earlier, until the Participant ceases to be an
Active Participant under the Plan.

 

4.1.3 A Participant may unilaterally modify a Salary Deferral Agreement (either
to increase or decrease the portion of his future Compensation which is subject
to salary deferral within the percentage limits set forth in Section 4.1 of the
Adoption Agreement) by providing a written modification of the Salary Deferral
Agreement to the Employer. The modification shall become effective as of the
first full payroll period commencing on or immediately following the first day
of the Plan Year which occurs after the date such written modification is
received by the Committee. The Participant may terminate the Salary Deferral
Agreement effective as of the date designated in the Adoption Agreement.

 

4.1.4 The Committee may from time to time establish policies or rules governing
the manner in which Salary Deferral Credits may be made.

 

4.2 Employer Credits. If designated by the Employer in the Adoption Agreement,
the Employer shall cause the Committee to credit to the Deferred Compensation
Account of each Active Participant an Employer Credit as determined in
accordance with the Adoption Agreement.

 

4.3 Deferred Compensation Account. Unless otherwise designated by the
Participant in the Salary Deferral Agreement, all Salary Deferral Credits made
pursuant to Section 4.1 shall be credited to the Retirement Account of the
Participant. All Employer Credits made pursuant to Section 4.2 shall be made to
the Retirement Account of the Participant. The Retirement Account is a part of
the Deferred Compensation Account of a Participant and shall be distributed upon
a Qualifying Distribution Event.

 

Section 5. Qualifying Distribution Events:

 

5.1 Death of a Participant. If a Participant dies while in Service, the Employer
shall pay a benefit to the Participant’s Beneficiary in the amount designated in
the Adoption Agreement. Payment of such benefit shall be made by the Employer
pursuant to Section 7. If a Participant dies following his Retirement or
termination of Service for any

 

8



--------------------------------------------------------------------------------

reason, including Disability, and before all payments to him under the Plan have
been made, the balance of the Participant’s vested Accrued Benefit shall be paid
by the Employer to the Participant’s Beneficiary pursuant to Section 7, and such
balance shall be determined as of the commencement date of the payments.

 

5.2 Disability of a Participant. If a Participant suffers a Disability while in
Service prior to his Normal Retirement Date, he shall terminate Service with the
Employer as of the date of the establishment of his Disability, whereupon he
shall commence receiving payment of his vested Accrued Benefit, determined as of
the commencement date of the payments. Such benefit shall be paid by the
Employer as provided in Section 7.

 

5.3 Termination of Service. If the Service of a Participant with the Employer
shall be terminated for any reason other than Retirement, Disability or death,
his vested Accrued Benefit shall be paid to him by the Employer as provided in
Section 7, and such Accrued Benefit shall be determined as of the commencement
date of the payments. If a Participant’s Accrued Benefit is not fully vested at
his termination of employment, he shall forfeit that portion of his Accrued
Benefit that is not fully vested. If he subsequently returns to Service with the
Employer, he shall be treated as a new Participant for purposes of determining
the vested portion of his Accrued Benefit.

 

5.4 Retirement. A Participant who is in Service on or after his Normal
Retirement Date shall be eligible to Retire and commence receiving payment of
his Accrued Benefit. Payment of such benefit shall be made by the Employer
pursuant to Section 7.

 

Section 6. Distributions While in Service:

 

6.1 In-Service Withdrawals. If the Employer designates in the Adoption Agreement
that in-service withdrawals are permitted under the Plan, a Participant may
elect in the Salary Deferral Agreement to withdraw a designated amount from his
Deferred

 

9



--------------------------------------------------------------------------------

Compensation Account at the specified time or times designated by the
Participant in the Salary Deferral Agreement, and the Participant’s In-Service
Account shall be credited with the amount designated for in-service withdrawals.
The following special provisions shall apply with respect to the In-Service
Account:

 

6.1.1 Notwithstanding any provision in this Section 6 to the contrary, if
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of his In-Service Account has been distributed to him, then
the balance in the In-Service Account on the date of the Qualifying Distribution
Event shall be distributed to him in the same manner and at the same time as his
Deferred Compensation Account is distributed to him under Section 7 and in
accordance with the rules and elections in effect under Section 7.

 

6.1.2 If permitted by the Employer in the Adoption Agreement, a Participant may
defer the date of any withdrawal from the In-Service Account by giving notice of
the new withdrawal date to the Committee within the time limits specified in the
Adoption Agreement.

 

6.2 Financial Hardship Withdrawals. If the Employer designates in the Adoption
Agreement that financial hardship withdrawals are permitted under the Plan, a
distribution of the Deferred Compensation Account may be made to a Participant
on account of financial hardship, subject to the following provisions:

 

6.2.1 A Participant may, at any time prior to his Retirement or termination of
Service for any reason, including Disability, make application to the Committee
to receive a distribution in a lump sum of all or a portion of the vested
Accrued Benefit credited to his Deferred Compensation Account (determined as of
the date the distribution, if any, is made under this Section 6.2) because of an
unforeseeable emergency that results in severe financial hardship to the
Participant. A distribution because of an unforeseeable emergency shall not
exceed the amount required to meet the immediate financial need created by the
unforeseeable emergency and not otherwise reasonably available from other
resources of the Participant. Examples of an unforeseeable emergency shall
include but shall not be limited to those financial needs arising on account of
a sudden or unexpected illness or accident of the Participant or of a dependent
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

10



--------------------------------------------------------------------------------

6.2.2 The Participant’s request for a distribution on account of financial
hardship must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of financial hardship.

 

6.2.3 If a distribution under this Section 6.2 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of a financial hardship. If a
Participant’s termination of Service occurs after a request is approved in
accordance with this Section 6.2.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan. Only one financial hardship distribution shall be made within any Plan
Year.

 

6.2.4 The Committee may from time to time adopt additional policies or rules
governing the manner in which such distributions may be made so that the Plan
may be conveniently administered.

 

6.3 “Haircut” Withdrawals. If the Employer designates in the Adoption Agreement
that “haircut” withdrawals are permitted under the Plan, a Participant in
Service may at his option make one or more withdrawals from his Deferred
Compensation Account by written request to the Committee; provided, however,
that a Participant who requests a withdrawal under this Section 6.3 shall incur
a penalty (the “haircut”) equal to a percentage (not less than 10%), as
designated by the Employer in the Adoption Agreement, of the amount withdrawn,
and this penalty shall be forfeited from the Deferred Compensation Account of
the Participant notwithstanding the provisions of Section 8.

 

6.4 Education Withdrawals. If the Employer designates in the Adoption Agreement
that education withdrawals are permitted under the Plan, a Participant may elect
in the Salary Deferral Agreement for a designated percentage or dollar amount of
the Salary Deferral Credits to be credited to the Education Account of the
Education Recipient designated by the Participant. If the Participant designates
more than one Education Recipient, the

 

11



--------------------------------------------------------------------------------

Education Account shall be divided into Education Subaccounts for each Education
Recipient, and the Participant may designate in the Salary Deferral Agreement
the percentage or dollar amount of each Salary Deferral Credit to be credited to
each Education Subaccount. In the absence of a clear designation, all credits
made to the Education Account shall be equally allocated to each Education
Subaccount. As soon as practicable after the date designated by the Participant
in the Salary Deferral Agreement, the Employer shall pay to the Participant the
balance in the Education Subaccount with respect to such Education Recipient in
the manner designated by the Participant in the Salary Deferral Agreement and
permitted by the Employer in the Adoption Agreement. The following special
provisions shall apply with respect to the Education Account:

 

6.4.1 Notwithstanding any provision in this Section 6 to the contrary, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of the Education Account has been distributed to him, then
the balance in the Education Account on the date of the Qualifying Distribution
Event shall be distributed to him in the same manner and at the same time as his
Deferred Compensation Account is distributed to him under Section 7 and in
accordance with the rules and elections in effect under Section 7.

 

6.4.2 If permitted by the Employer in the Adoption Agreement, a Participant may
defer the date of any withdrawal from the Education Account by giving notice of
the new withdrawal date to the Committee within the time limits specified in the
Adoption Agreement.

 

Section 7. Qualifying Distribution Events Payment Options:

 

7.1 Payment Options. The Employer shall designate in the Adoption Agreement the
payment options available upon a Qualifying Distribution Event. Upon a
Participant’s entry into the Plan, the Participant shall elect among these
designated payment options the method under which his vested Accrued Benefit or,
in the event of his death, any benefit payable as a result, will be distributed;
provided, however, that if permitted by the Employer in the Adoption Agreement,
a Participant may change the method of payment by

 

12



--------------------------------------------------------------------------------

giving notice of the new payment method to the Committee within the time limits
specified in the Adoption Agreement. In the event the Participant fails to make
a valid designation of the payment method, the distribution will be made in a
single lump sum payment. Notwithstanding any election made by the Participant,
the vested Accrued Benefit of the Participant will be distributed in a single
lump sum payment if the amount of such benefit does not exceed the dollar limit
specified by the Employer in the Adoption Agreement, if applicable.

 

7.2 Prepayment. Notwithstanding any other provisions of this Plan, if a
Participant or any other person (a “recipient”) is entitled to receive payments
under the Plan, the Committee in its sole discretion may direct the Employer to
prepay all or any part of the payments remaining to be made to or on behalf of
the recipient, or to shorten the payment period. The amount of such prepayment
shall be in full satisfaction of the Employer’s obligations hereunder to the
recipient and to all persons claiming under or through the recipient with
respect to the payments being prepaid. In the event of a partial prepayment, the
Committee shall designate which installments are being prepaid and, if
applicable, the accounts of the Participant from which such prepayments shall be
debited. The Committee’s determinations under this Section 7.2 shall be final
and conclusive upon all parties claiming benefits under this Plan.

 

Section 8. Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Salary Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement.

 

13



--------------------------------------------------------------------------------

Section 9. Accounts; Deemed Investment; Adjustments to Account:

 

9.1 Accounts. The Committee shall establish a book reserve account, entitled the
“Deferred Compensation Account,” on behalf of each Participant. The Committee
shall also establish a Retirement Account, In-Service Account and Education
Account as a part of the Deferred Compensation Account of each Participant, if
applicable. The amount credited to the Deferred Compensation Account shall be
adjusted pursuant to the provisions of Section 9.3.

 

9.2 Deemed Investments. The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

 

9.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

9.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit.

 

9.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Salary Deferral Credits and Employer Credits to
such account since the last preceding Crediting Date.

 

14



--------------------------------------------------------------------------------

9.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 9.2. The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

 

Section 10. Benefit Exchange:

 

If elected by the Employer in the Adoption Agreement, the Employer and the
Participant may enter into an agreement under which the Participant’s vested
Accrued Benefit may be exchanged for another nonqualified benefit in accordance
with rules established by the Committee.

 

Section 11. Transfer to Qualified Plan:

 

If elected by the Employer in the Adoption Agreement and directed by the
Participant in the Salary Deferral Agreement, the Employer shall transfer
amounts from the Deferred Compensation Account of the Participant to the account
of the Participant under a tax-qualified retirement plan maintained by the
Employer and identified in the Adoption Agreement (the “Qualified Plan”) in
accordance with the following procedures:

 

11.1 Maximize Qualified Plan Deferrals. As soon as administratively feasible
after the end of each Plan Year, the Employer shall determine the amount of
Salary Deferral Credits made to the Deferred Compensation Account of the
Participant for the Plan Year (excluding the amount of deemed investment gain or
loss with respect thereto) which is eligible for transfer to the Qualified Plan.
Such amount shall be determined so as to permit the maximum allocation to the
account of the Participant under the Qualified Plan for the Plan Year without
exceeding the limitations applicable to the Qualified Plan (including by way of
illustration and not limitation, the limitations under Sections 402(g) and
401(k)(3) of the Code, and any successors thereto).

 

15



--------------------------------------------------------------------------------

11.2 Maximize Qualified Plan Match. As soon as administratively feasible after
the end of each Plan Year, the Employer shall determine the amount of any
Employer Credits made as a matching amount to the Deferred Compensation Account
of the Participant for the Plan Year (excluding the amount of deemed investment
gain or loss with respect thereto) which is eligible for transfer to the
Qualified Plan. Such amount shall be determined so as to permit the maximum
allocation to the account of the Participant under the Qualified Plan for the
Plan Year without exceeding the limitations applicable to the Qualified Plan
(including by way of illustration and not limitation, the limitation under
Section 401(m)(2) of the Code, and any successors thereto).

 

11.3 Transfer Deferral to Qualified Plan. No later than two and one-half months
following the end of the Plan Year, the Employer shall debit the amount
determined under Section 11.1 from the Deferred Compensation Account of the
Participant. If the Participant has directed in the Salary Deferral Agreement
that such transfer be made, the Employer shall allocate such amount to the
account of the Participant under the Qualified Plan. If the Participant has not
directed such transfer, the Employer shall distribute such amount from the
Deferred Compensation Account to the Participant.

 

11.4 Credit Match to Qualified Plan. No later than two and one-half months
following the end of the Plan Year, the Employer shall debit the amount
determined under Section 11.2 from the Deferred Compensation Account of the
Participant. If the transfer described in Section 11.3 is made, the Employer
shall allocate the amount determined under Section 11.2 to the account of the
Participant under the Qualified Plan. If such transfer is not made and the
Participant receives a distribution of the amount determined under Section 11.1,
the Participant shall forfeit the amount determined under Section 11.2.

 

16



--------------------------------------------------------------------------------

11.5 Compliance with Qualified Plan. In its sole discretion, the Employer may
make multiple transfers or distributions under this Section 11 during the Plan
Year; provided, however, that no transfers shall be made under this Section 11
if precluded by the terms of the Qualified Plan.

 

Section 12. Administration by Committee:

 

12.1 Membership of Committee. The Committee shall consist of at least three
individuals who shall be appointed by the Board to serve at the pleasure of the
Board. Any member of the Committee may resign, and his successor, if any, shall
be appointed by the Board. The Committee shall be responsible for the general
administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

 

12.2 Committee Officers; Subcommittee. The members of the Committee may elect
Chairman and may elect an acting Chairman. They may also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment on behalf of the Committee.

 

12.3 Committee Meetings. The Committee shall hold such meetings upon such
notice, at such places and at such intervals as it may from time to time
determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.

 

17



--------------------------------------------------------------------------------

12.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

 

12.5 Committee Records. The Committee shall maintain full and complete records
of its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan.

 

12.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

 

12.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting), except relating to the terms of his Salary Deferral Agreement.

 

12.8 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

 

18



--------------------------------------------------------------------------------

12.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 18 the Plan Administrator and the Committee shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
to decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to construe the Plan and to
make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and the Committee shall apply uniformly
to all persons similarly situated and shall be binding and conclusive upon all
interested persons.

 

12.10 Third Party Advisors. The Committee may engage an attorney, accountant,
actuary or any other technical advisor on matters regarding the operation of the
Plan and to perform such other duties as shall be required in connection
therewith, and may employ such clerical and related personnel as the Committee
shall deem requisite or desirable in carrying out the provisions of the Plan.
The Committee shall from time to time, but no less frequently than annually,
review the financial condition of the Plan and determine the financial and
liquidity needs of the Plan. The Committee shall communicate such needs to the
Employer so that its policies may be appropriately coordinated to meet such
needs.

 

12.11 Compensation of Members. No fee or compensation shall be paid to any
member of the Committee for his Service as such.

 

12.12 Expense Reimbursement. The Committee shall be entitled to reimbursement by
the Employer for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

 

12.13 Indemnification. No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Employer shall

 

19



--------------------------------------------------------------------------------

indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums for which are paid from the
Employer’s own assets), each member of the Committee and each other officer,
employee, or director of the Employer to whom any duty or power relating to the
administration or interpretation of the Plan may be delegated or allocated,
against any unreimbursed or uninsured cost or expense (including any sum paid in
settlement of a claim with the prior written approval of the Board) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud, bad faith, willful misconduct or gross negligence.

 

Section 13. Contractual Liability; Trust:

 

13.1 Contractual Liability. The obligation of the Employer to make payments
hereunder shall constitute a contractual liability of the Employer to the
Participant. Such payments shall be made from the general funds of the Employer,
and the Employer shall not be required to establish or maintain any special or
separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participant shall not have any interest in any particular
assets of the Employer by reason of its obligations hereunder. To the extent
that any person acquires a right to receive payment from the Employer, such
right shall be no greater than the right of an unsecured creditor of the
Employer.

 

13.2 Trust. If so designated in Section 2.34 of the Adoption Agreement, the
Employer may establish a Trust with the Trustee, pursuant to such terms and
conditions as are set forth in the Trust Agreement. The Trust, if and when
established, is intended to be treated as a grantor trust for purposes of the
Code. The establishment of the Trust is not intended to cause Participants to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted and administered.

 

20



--------------------------------------------------------------------------------

Section 14. Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

14.1 Board.

 

(i) To amend the Plan;

 

(ii) To appoint and remove members of the Committee; and

 

(iii) To terminate the Plan.

 

14.2 Committee.

 

(i) To designate Participants;

 

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
19 relating to claims procedure;

 

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv) To account for the Accrued Benefits of Participants; and

 

(v) To direct the Employer in the payment of benefits.

 

14.3 Plan Administrator.

 

(i) To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(ii) To administer the claims procedure to the extent provided in Section 19.

 

Section 15. Benefits Not Assignable; Facility of Payments:

 

15.1 Benefits not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any

 

21



--------------------------------------------------------------------------------

portion of such benefit be in any manner payable to any assignee, receiver or
any one trustee, or be liable for his debts, contracts, liabilities, engagements
or torts. Notwithstanding the foregoing, in the event that all or any portion of
the benefit of a Participant is transferred to the former spouse of the
Participant incident to a divorce, the Committee shall maintain such amount for
the benefit of the former spouse until distributed in the manner required by an
order of any court having jurisdiction over the divorce, and the former spouse
shall be entitled to the same rights as the Participant with respect to such
benefit.

 

15.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

Section 16. Beneficiary:

 

The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the Beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new Beneficiary designation form with the Committee or
its designee. If a Beneficiary (the “primary Beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to

 

22



--------------------------------------------------------------------------------

which he is entitled shall be paid to the contingent Beneficiary, if any, named
in the Participant’s current Beneficiary designation form. If there is no
contingent Beneficiary, the balance shall be paid to the estate of the primary
Beneficiary. Any Beneficiary may disclaim all or any part of any benefit to
which such Beneficiary shall be entitled hereunder by filing a written
disclaimer with the Committee before payment of such benefit is to be made. Such
a disclaimer shall be made in a form satisfactory to the Committee and shall be
irrevocable when filed. Any benefit disclaimed shall be payable from the Plan in
the same manner as if the Beneficiary who filed the disclaimer had died on the
date of such filing.

 

Section 17. Amendment and Termination of Plan:

 

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce any
Participant’s Accrued Benefit as of the date of such amendment or termination,
nor shall any such amendment affect the terms of the Plan relating to the
payment of such Accrued Benefit.

 

Notwithstanding the foregoing, the Plan shall be terminated upon the occurrence
of one or more of the events designated in the Adoption Agreement. Upon the
occurrence of a termination event, the Accrued Benefit of each Participant may
become fully vested and payable to the Participant in a lump sum if designated
by the Employer in the Adoption Agreement.

 

Section 18. Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

23



--------------------------------------------------------------------------------

Section 19. Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

19.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 19 shall be taken instead by
another member of the Committee designated by the Committee.

 

19.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review.

 

24



--------------------------------------------------------------------------------

19.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

 

19.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

 

19.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

 

19.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

19.4.3 The decision of the Committee shall be final and conclusive.

 

19.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 19 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

25



--------------------------------------------------------------------------------

Section 20. Miscellaneous Provisions:

 

20.1 Set off. Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.

 

20.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

20.3 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 9.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

 

26



--------------------------------------------------------------------------------

20.4 Reliance on Data. The Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer, the
Committee and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
Beneficiary.

 

20.5 Receipt and Release for Payments. Subject to the provisions of Section
20.1, any payment made from the Plan to or with respect to any Participant or
Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Plan and
the Employer with respect to the Plan. The recipient of any payment from the
Plan may be required by the Committee, as a condition precedent to such payment,
to execute a receipt and release with respect thereto in such form as shall be
acceptable to the Committee.

 

20.6 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

20.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

27



--------------------------------------------------------------------------------

20.8 Merger or Consolidation; Assumption of Plan. No employer-party to the Plan
shall consolidate or merge into or with another corporation or entity, or
transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a “Successor Entity”) unless such Successor
Entity shall assume the rights, obligations and liabilities of the
employer-party under the Plan and upon such assumption, the Successor Entity
shall become obligated to perform the terms and conditions of the Plan. Nothing
herein shall prohibit the assumption of the obligations and liabilities of the
Employer under the Plan by any Successor Entity.

 

20.9 Construction. The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA.

 

28